UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-503



WALLACE SPENCER DAVIS,

                                                       Petitioner,

          versus

MEMBERS OF THE VIRGINIA BOARD OF CORRECTIONS;
RON ANGELONE; GENE JOHNSON, Department Di-
rector, Virginia Department of Corrections;
DEPUTY DIRECTOR, Security, Virginia Department
of Corrections; DEPUTY DIRECTOR, Treatment,
Virginia Department of Corrections,
                                                      Respondents.




       On Petition for Permission to Appeal. (CA-96-13-R)




                             No. 96-513



WALLACE SPENCER DAVIS,

                                            Plaintiff - Appellant,
          versus


MEMBERS OF THE VIRGINIA BOARD OF CORRECTIONS;
RON ANGELONE; GENE JOHNSON, Department Di-
rector, Virginia Department of Corrections;
DEPUTY DIRECTOR, Security, Virginia Department
of Corrections; DEPUTY DIRECTOR, Treatment,
Virginia Department of Corrections,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-13-R)


Submitted:   July 23, 1996                Decided:   July 30, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

No. 96-503 petition denied and No. 96-513 dismissed by unpublished
per curiam opinion.


Wallace Spencer Davis, Appellant Pro Se. James Stuart Gilmore, III,
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 96-503, Davis petitions this court for permission to

appeal from the district court's order denying his motion for a

temporary restraining order to prevent the implementation of a

Department of Corrections policy limiting the amount of property

inmates can keep in their cells. We deny the petition because the
denial of a temporary restraining order is not appealable.    See
Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976).

Even if Davis attempts to appeal the denial of a preliminary in-

junction, we find no abuse of discretion. See Direx Israel Ltd. v.

Breakthrough Medical Corp. , 952 F.2d 802, 812-13 (4th Cir. 1991).

     In No. 96-513, Davis appeals the district court's order deny-

ing his renewed motion for a temporary restraining order. Thus, we

dismiss the appeal based on the same reasoning.
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                    No. 96-503 - PETITION DENIED
                                    No. 96-513 - DISMISSED




                                3